Title: To James Madison from William C. C. Claiborne, 9 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


9 April 1804, New Orleans. “The Patroles on last night arrested twelve or fifteen Spanish Soldiers and Sailors who were lurking about the City, probably with a design of deserting and they were on this morning delivered to a Spanish officer.
“The greater part of the Spanish forces have this moment taken their departure for Pensacola; they were embarked on board of a Ship, and their numbers (including officers) amounted to about three hundred men; there are yet in the city, a company of dragoons and a detachment of infantry consisting of twenty five men; the dragoons are ordered to Mexico, and will Set out (it is said) in a week or ten days; the detachment of infantry remains as a guard for the Marquis, who is appointed by the King of Spain a Commissioner of Limits and will (probably) continue in Orleans, until further orders from his Court.
“The inflamatory Hand Bill which I enclosed in my letter of yesterday has not produced the effect intended: the mass of the people of Louisiana are well contented with the change of Government, and if left to themselves, would remain a peaceable, amiable people: but the emigration from France and the West India Islands is considerable; many of the emigrants are men of desperate characters and revolutionary dispositions. Against the machinations of these incendiaries the Chief Magistrate of Louisiana, must be on his guard.
“At present, good order prevails in this City—nothing shall be wanting on my part to insure its continuance. My Administration has hitherto been marked with extreme lenity, and not an individual has yet experienced the severity of the law; I anxiously hope, that no occurrence may compel me to deviate from that mild and conciliatory course which my disposition dictated and my judgment Sanctioned; but should the occasion demand I must exercise with some rigour the authority with which I am vested.”
